       Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 1 of 6 PageID# 1




                       IN THE UNITED STATES DISTRICT COURT
                       FOR THE EASTER DISTRICT OF VIRGINIA
                                   Norfolk Division

COVINGTON SPECIALTY                         )
INSURANCE COMPANY                           )
                                            )
               Plaintiff,                   )
                                            )
v.                                          )      Civil Action No. ____________
                                            )
OMEGA RESTAURANT &                          )
BAR, LLC                                    )
Serve: F. Sullivan Callahan, PLLC           )
       Registered Agent                     )
       327 Duke Street                      )
       Norfolk, VA 23510                    )
                                            )
               Defendant.                   )

                                        COMPLAINT

       Plaintiff,   Covington Specialty Insurance Company (“Covington”) by and through

counsel, state as follows for its Complaint for Declaratory Judgement against Omega Restaurant

& Bar, LLC (“Omega”):

                                          PARTIES

       1.      Covington is an insurance company organized under New Hampshire law with its

principal place of business located in Atlanta, Georgia. Covington is authorized to transact the

business of insurance by the Virginia Bureau of Insurance.

       2.      Omega is Virginia limited liability company with its principal place of business

located in Virginia Beach, Virginia. Omega’s members are individuals who are citizens of the

Commonwealth of Virginia.
       Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 2 of 6 PageID# 2




                                 JURISDICTION AND VENUE

       3.      This Court has subject matter jurisdiction over this action pursuant to 28 U.S.C.

§ 1332, because the matter in controversy exceeds $75,000.00, exclusive of interest and costs,

and is between citizens of different states.

       4.      Venue is proper in this District pursuant to 28 U.S.C. § 1391, because a

substantial part of the events or omissions giving rise to the claim occurred in this District.

                            FACTS PERTINENT TO THE CLAIMS

       5.      Covington issued three Commercial General Liability policies to Omega as the

named Insured for the Policies, with the last one having a Policy Period of August 7, 2015 to

August 7, 2016, and a Policy Number of VBA379367 00, which is attached as Exhibit 1 (the

“Policy”).

       6.      The Policy provides coverage for Bodily Injury and Property Injury, under

Coverage A, and Personal and Advertising Injury Liability, under Coverage B, subject to certain

conditions and exclusions as further set forth in the Policy.

       7.      In September 2020, Omega was sued by various plaintiffs in the Circuit Court of

Fairfax County in the case styled Brenda Lynn Geiger, et al. v. Omega Restaurant & Bar, LLC

d/b/a Omega Bar a/k/a Omega, Case No. 2020 14428 (the “Lawsuit”).

       8.      Shortly afterwards, Covington was provided notice of the claim against Omega

through receipt of the Complaint filed in the Lawsuit on November 18, 2020.

       9.      Covington provided Omega with its preliminary coverage analysis and

reservation of rights via letter dated November 23, 2020 (the “ROR Letter”).

       10.     As set forth in the ROR Letter, Covington provided Omega with a defense of the

claims asserted in the lawsuit, subject to a full reservation of rights, because certain of the Counts




                                                  2
       Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 3 of 6 PageID# 3




in the Complaint potentially implicated coverage under the Policy. However, the ROR Letter

reserved Covington’s rights under the Policy, including its right to exclude coverage under the

“intellectual property” exclusion in the Policy.

       11.     In April 2021, the plaintiffs in the Lawsuit filed an Amended Complaint. A copy

of the Amended Complaint is attached as Exhibit 2.

       12.     The Amended Complaint in the Lawsuit alleges that the plaintiffs in the Lawsuit

are purportedly well-known professional models and that Omega, along with other un-named

parties, misappropriated and without authorization used the plaintiffs’ images, photos, and

likeness for commercial purposes by publishing their images on the Omega website and social

media accounts as part of Omega’s advertising campaigns.

       13.     All of the plaintiffs’ claims in the Amended Complaint arise out of the alleged

posting, use, or display of the plaintiffs’ images on Omega’s website and social media accounts.

       14.     The Amended Complaint in the Lawsuit asserts claims for the unauthorized use of

the plaintiffs’ images and likeness for advertising purposes in violation of Va. Code § 8.01-40

(First Cause of Action), violation of the Virginia business conspiracy statute, Va. Code §§ 18.2-

499 and -500 (Second Cause of Action), and violations of the Lanham Act for allegedly false

advertising and false association (Third and Fourth Causes of Action, respectively).

                                       COUNT I
                                DECLARATORY JUDGMENT

       15.     Covington incorporates all allegations in this Complaint.

       16.     A dispute has arisen between the parties as to whether the allegations in the

Amended Complaint raise a potential claim that would be covered by the Policy.




                                                   3
      Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 4 of 6 PageID# 4




       17.    Covington is entitled to a declaration from this Court that the allegations in the

Amended Complaint fail to raise a potential claim that would be covered by the Policy, and

therefore, Covington does not owe Omega a duty to defend the Amended Complaint.

       18.    Declaratory relief is necessary and appropriate so that Covington may determine

its rights under the Policy, which excludes coverage for the claims asserted in the Amended

Complaint.

       19.    This Court should declare that the allegations forming the basis for the First

Cause of Action in the Amended Complaint for violation of Va. Code § 8.01-40 are excluded by

the Policy under the “intellectual property” exclusion to Personal and Advertising Injury

Liability Coverage.

              The Policy defines “personal and advertising injury” to mean:

              injury, including consequential ‘bodily injury’, arising out of one
              or more of the following:

                      a. False arrest, detention or imprisonment;

                      b. Malicious prosecution;

                     c. The wrongful eviction from, wrongful entry into, or
              invasion of the right of private occupancy of a room, dwelling or
              premises that a person occupies, committed by or on behalf of its
              owner, landlord or lesser;

                      d. Oral or written publication, in any manner, of material
              that slanders or libels a person or organization or disparages a
              person’s or organization’s goods, products or services;

                      e. Oral or written publication, in any manner, of material
              that violates a person’s right of privacy;

                     f.   The use of another’s advertising idea in you
              “advertisement”, or

                     g. Infringing upon another’s copyright, trade dress or
              slogan in your “advertisement”.




                                                  4
       Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 5 of 6 PageID# 5




       20.     The Policy excludes from personal and advertising injury coverage:

               i. Infringement of Copyright, Patent, Trademark or Trade Secret

               “Personal and advertising injury” arising out of the infringement of
               copyrights, patents, trademarks, trade secrets or other intellectual
               property rights under this exclusion, such other property rights do
               not include the use of another’s advertising ideas in your
               “advertisements.”

       21.     Under well-established Virginia law, Va. Code § 8.01-40 provides a statutory

cause of action “premised on the concept that a person holds a property interest in his name or

likeness.” PTS Corp. v. Buckman, 263 Va. 613, 620 (2002); see also Lavery v. Automation

Mgmt. Consultants, Inc., 234 Va. 145, 154 (1987)(“We hold that Code § 8.01-40(A) creates in an

individual a species of property right in their name and likeness.”).

       22.     Because the privacy interest that is protected by Va. Code § 8.01-40 is a person’s

an intellectual property interest in their name and likeness, the claim is excluded pursuant to the

intellectual property exclusion of the Policy.

       23.     Likewise, the claims for alleged violation of the Lanham Act are excluded by the

intellectual property exclusion.

       24.     Finally, because the underlying torts that form the basis of the alleged statutory

conspiracy claim are excluded by the Policy, there is no coverage for the alleged statutory

conspiracy claim.

       25.     Moreover, while the statutory conspiracy provision of the Virginia Code provides

for a civil remedy, the conduct giving rise to the civil remedy is a criminal act that requires proof

of an agreement between the alleged conspirators to willfully and maliciously injure the

Plaintiffs in their reputation, trade, business, or profession. Accordingly, there is no coverage for




                                                 5
       Case 2:21-cv-00247 Document 1 Filed 05/04/21 Page 6 of 6 PageID# 6




this Cause of Action because it is excluded by “Knowing Violation of Rights of Another” and

“Criminal Acts” exclusions in the Policy.

       26.    A declaration of the parties’ rights is particularly appropriate in this case because

the declaration does not require a determination of whether the allegations in the underlying

Amended Complaint are true or false. Instead, a comparison of the four corners of the Amended

Complaint with the four corners of the Policy establishes that the Amended Complaint fails to

allege facts the potentially could lead to claims for which Covington would owe Omega a duty to

indemnify the claim, and therefore, Covington owes Omega no duty to defend the Amended

Complaint.

                                   REQUESTED RELIEF

       WHEREFORE, Plaintiff respectfully request that judgement be entered in its favor and

against Defendant declaring that under the Policy Plaintiff does not owe Defendant a duty to

defend or to indemnify the claims asserted in the Amended Complaint, and such other relief as

the Court may deem necessary and appropriate, including an order that Defendant reimburse

Plaintiff for defense cost incurred by Plaintiff after the Amended Complaint was filed in the

Lawsuit.

Dated: May 4, 2021                          Respectfully submitted,
                                            COVINGTON SPECIALTY INSURANCE
                                            COMPANY
                                            /s/ Charles M. Sims
                                            Charles M. Sims (VA Bar # 35845)
                                            Rachael L. Loughlin (VA Bar # 84133)
                                            O’HAGAN MEYER, PLLC
                                            411 East Franklin Street, Suite 500
                                            Richmond, Virginia 23219
                                            Tel: (804) 403-7100
                                            Fax: (804) 237-0250
                                            CSims@ohaganmeyer.com
                                            RLoughlin@ohaganmeyer.com
                                            Counsel for Plaintiff


                                                6
